Title: To George Washington from the Pennsylvania Council of Safety, 26 October 1777
From: Pennsylvania Council of Safety
To: Washington, George



Sir
In Council of safety Lancaster [Pa.] October 26th 1777

The Council of safety have paid some attention to a plan of lowering the price of provisions. Among the various difficulties which attend this business, we hear great complaints of the price of grain being much raised by the enormous rate at which whiskey is sold in your camp. The distillers stick at no price for grain whilst these prices for whiskey are paid.
We would therefore propose to your Excellencys consideration, the step of forbidding, in General orders, more than ten shillings a gallon to be paid for this article in camp. Should this discourage the suttlers we apprehend the mischief would not be great, as the waggons they employ, and the intemperance they may occasion, are perhaps a full ballance to all the good they produce.
Unless something of this nature be attempted, we fear your commissaries will find it difficult, backed with whatever authority they may be, to procure grain at a reasonable rate.
Whatever regulations on this head you may think fit to adopt, you will be pleased to communicate.
We congratulate you on the many successes which of late have attended your arms, and which more than all other means will contribute 

to lower the price of goods and raise the value of our currency. I have the Honor to be with the greatest respect Your Excellencys Obedient Humble servant

Tho. Wharton jun. Prest

